Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Mark C. Johnson Registration No.: 51,854 on 08/12/2021.
	
This application has been amended as follows:
Claims 1-20 are amended.

Pending claims have been amended as follows:
1.	(Currently Amended) A smart metering device comprising:
a monitoring device configured to analyze consumption of a utility as consumption data and to output a result of the analysis of the consumption of the utility as the consumption data;
a communication device comprising a transmitter and a receiver for wireless communication with a collector, utilizing a listen after talk (LAT) mechanism for establishing a two-way communication session by opening at least one reception window after transmission of a data frame;
a battery for energy supply at least to the communication device;
the smart metering device being arranged to autonomously transmit data frames with a configured transmission interval, the smart metering device is further arranged to continuously a critical state or a non-critical state, wherein at least the result of the analysis is a parameter for distinguishing between critical states and non-critical states, the smart metering device is further arranged to change the configured transmission interval according to the present state, to be shorter when the present state is the critical state than when the present state is the non-critical state, causing a shorter expected latency of initiating the two-way communication session with the smart metering device when in the critical state.

2.	(Currently Amended) The smart metering device of claim 1, wherein the analysis of the consumption of the utility as the consumption data by the monitoring device is configured to detect abnormal usage of the utility.

3.	(Currently Amended) The smart metering device of claim 1, wherein the consumption of the utility as the consumption data includes at least one of flow rates of the utility, total consumption of the utility, peak consumption of the utility, minimum consumption of the utility, or backward flow of the utility.

4.	(Currently Amended) The smart metering device according to claim 1, wherein the smart metering device is arranged to change the present state from the critical state to the non-critical state after a predetermined period, in order to limit a maximum time the smart metering device can remain in the critical state.

5.	(Currently Amended) The smart metering device according to claim 1, further including a metering device for obtaining the consumption data, and an internal algorithm for analyzing the consumption data, wherein the smart metering device is configured to use an output from the the critical states and the non-critical states.

6.	(Currently Amended) The smart metering device according to claim 1, wherein the smart metering device is further configured to change at least one of: transmission power; coding rate; data rate; modulation; or center frequency, according to the present state.

7.	(Currently Amended) The smart metering device according to claim 1, wherein the smart metering device is adapted to receive a command from the collector, during the two-way communication session, in which the smart metering device is requested to change a current mode of a valve to a different mode of operating the valve.

8.	(Currently Amended) The smart metering device according to claim 1, further including a sensor device adapted to measure temperature, wherein the smart metering device is adapted to use the measured temperature as a parameter for imposing transitions between the critical states and the non-critical states.

9.	(Currently Amended) The smart metering device according to claim 1, further including a sensor device adapted to detect pollution of water, wherein the smart metering device is adapted to use an output from the sensor device as a parameter for imposing transitions between the critical states and the non-critical states.

10.	(Currently Amended) The smart metering device according to claim 1, further including a turbidity sensor, wherein the smart metering device is adapted to use an output from the turbidity sensor as a parameter for imposing transitions between the critical states and the non-critical states.

11.	(Currently Amended) The smart metering device according to claim 1, further including a pressure sensor, wherein the smart metering device is adapted to use an output from the pressure sensor as a parameter for imposing transitions between the critical states and the non-critical states.

12.	(Currently Amended) The smart metering device according to claim 1, wherein the smart metering device is further configured to change data content of the autonomously transmitted data frames according to the present state.

13.	(Currently Amended) A smart metering device comprising:
a sensor device configured to measure a property of a utility being delivered;
a communication device comprising a transmitter and a receiver for wireless communication with a collector, utilizing a listen after talk (LAT) mechanism for establishing a two-way communication session by opening at least one reception window after transmission of a data frame;
a battery for energy supply at least to the communication device;
the smart metering device being arranged to autonomously transmit data frames with a configured transmission interval, the smart metering device is further arranged to continuously determine its present state to be a critical state or a non-critical state, wherein configured transmission interval according to the present state, to be shorter when the present state is the critical state than when the present state is the non-critical state, causing a shorter expected latency of initiating the two-way communication session with the smart metering device when in the critical state.

14.	(Currently Amended) The smart metering device of claim 13, wherein the sensor device is configured to measure a temperature of the utility delivered to a consumer.

15.	(Currently Amended) The smart metering device of claim 14, wherein the sensor device is further configured to measure at least one of a pressure of the utility, a turbidity of the utility, or a pollution of the utility.

16.	(Currently Amended) The smart metering device according to claim 13, wherein the smart metering device is arranged to change the present state from the critical state to the non-critical state after a predetermined period, in order to limit a maximum time the smart metering device can remain in the critical state.

17.	(Currently Amended) The smart metering device according to claim 13, further including a metering device for obtaining consumption data, and an internal algorithm for analyzing the consumption data, wherein the smart metering device is configured to use an output from the internal algorithm as a parameter for imposing transitions between the critical states and the non-critical states.


18.	(Currently Amended) The smart metering device according to claim 13, wherein the smart metering device is further configured to change at least one of: transmission power; coding rate; data rate; modulation; or center frequency, according to the present state.

19.	(Currently Amended) The smart metering device according to claim 13, wherein the smart metering device is adapted to receive a command from the collector, during the two-way communication session, in which the smart metering device is requested to change a current mode of a valve to a different mode of operating the valve.

20.	(Currently Amended) A smart metering device comprising:
a valve arranged to, when in a first mode, limit a delivery of a utility and, when in a second mode, not limit the delivery of the utility;
a communication device having a transmitter and a receiver for wireless communication with a collector, and utilizing a listen after talk (LAT) mechanism for establishing a two-way communication session by opening at least one reception window after transmission of a data frame; and 
a battery arranged to supply energy 
wherein the smart metering device is arranged to autonomously transmit data frames with a configured transmission interval, and to continuously determine its present state to be a critical state or a non-critical state;
wherein at least a current mode of the valve is a parameter for distinguishing between critical states and non-critical states;
wherein the smart metering device is further arranged to change the configured transmission interval according to the present state such that the configured transmission interval is shorter when the present state is the critical state than when the present state is the non-critical state, resulting in a shorter expected latency of initiating the two-way communication session with the smart metering device when in the critical state;
wherein the smart metering device is arranged to change the present state from the critical state to the non-critical state after a predetermined period, in order to limit a maximum time the smart metering device can remain in the critical state; and
wherein the smart metering device is adapted to receive a command from the collector, during the two-way communication session, in which the smart metering device is requested to change the at least the current mode of the valve to a different mode of operating the valve.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a monitoring device in and a communication device in claims 1, 13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0038], [0054], [0055] for the monitoring device is described as a hardware circuitry that comprises sensors e.g. temperature sensors, pressure sensors or pollution sensors specifically a meter 500 that will meter the consumption of the utility.
The structure described in the specification par[0041] and [0046] for the communication device is described as a hardware circuitry transceiver 300 that comprises a transmitter and a receiver.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a smart metering device being arranged to autonomously transmit data frames with a configured transmission interval, the smart metering device is further arranged to continuously determine its present state to be critical or non-critical, wherein at least the result of the analysis is a parameter for distinguishing between critical states and non-critical states, the smart metering device is further arranged to change the transmission interval according to the present state, to be shorter when the state is critical than when the state is non-critical, causing a shorter expected latency of initiating a two-way communication session with the smart metering device when in a critical state.
	US2006/0255965 to Nagy discloses a smart metering device (fig 1:100, par[0017], [0019]) comprising: a communication device having a transmitter and a receiver for wireless communication with a collector (fig 2:218, par[0018], [0019], [0020]), and utilizing a listen after talk (LAT) mechanism for establishing a two way session by opening at least one reception window after transmission of a data frame (par[0018]); and a battery arranged to supply energy at least to the communication device (fig 2:224, par[0022]).
	Nagy does not disclose the smart metering device being arranged to autonomously transmit data frames with a configured transmission interval, the smart metering device is further arranged to continuously determine its present state to be critical or non-critical, wherein at least the result of the analysis is a parameter for distinguishing between critical states and non-critical states, the smart metering device is further arranged to change the transmission interval according to the present state, to be shorter when the state is critical than when the state is non-critical, causing a shorter expected latency of initiating a two-way communication session with the smart metering device when in a critical state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685